Title: To Alexander Hamilton from Lieutenant Colonel Tench Tilghman, [27 April 1781]
From: Tilghman, Tench
To: Hamilton, Alexander



[New Windsor, New York, April 27, 1781]
My dear Hamilton

Between me and thee there is a Gulph, or I should not have been thus long without seeing you. My faith is strong, but not strong enough to attempt walking upon the Waters. You must not suppose from my dealing so much in scripture phrases, that I am either drunk with Religion or with Wine, tho’ Had I been inclined to the latter, I might have found a jolly Companion in My Lord who came here yesterday.
We have not a word of News. Whenever any arrives worth communicating, and good, you shall have it instantly; if bad, I will not promise so much dispatch.
I must go over and see you soon, for I am not yet weaned from you nor do I desire to be. I will not present so cold Words as Compliments to Mrs. Hamilton. She has an equal share of the best wishes of   Yr most affectionate
T Tilghman
Head Quarters 27th. April 1781

